Robinson, J.
The plaintiff brings suit as administrator of Stina Lindquist to set aside an alleged transfer to defendant of promissory notes and a mortgage for $2,000 and interest. The transfer, if made at all, was made by the deceased during her last sickness and about a month prior to her death:
a. It was made without any consideration only an alleged oral contract to care for his mother during her life and to pay her funeral expenses.
b. It was obtained by fraud and undue influence, and when the mother was feeble-minded and incompetent and helpless, and in the power of the defendant.
c. There was in fact no transfer of the notes and mortgage. The alleged transfer was not signed by the deceased, and she never delivered to the defendant either the notes or the mortgage.
No one can read and consider the evidence without coming to the conclusion that defendant ivas a bad and undutiful son, and that his testimony is worthy of no credit. He had two deceased brothers, John and Charlie. He managed to get all the estate of Charlie, and he did his best to get and to hold the estate of John.
To secure her rights the mother was forced to retain a lawyer and to incur expense and delay. She retained C. B. Miller, an attorney and member of Congress, of Duluth, Minnesota, and it took him three years *504to force Oscar to put up for the estate which belonged to his mother. He testifies concerning Osear: “He always spoke of his mother in a slighting manner and in a contemptuous way. When I mentioned the manner of his treatment of his mother, to reason him out of what seemed to be a plain and bold theft, he would grunt and sneer. When I undertook to help her, she was absolutely destitute because he had driven her out of the home that belonged to her, and was endeavoring to secure the property in North Dakota as well as in this state. There was no cordiality between them. Their relations were always at swords points. Of all the men that I have ever known, I have always considered his attitude towards his mother was the worst that had ever come to my attention, and I told him so in emphatic language.' I know that Mr. and Mrs. Richards supplied Mrs. Lindquist for a long time and paid my expenses in connection with the case, including two trips to Grantsburg and two to North Dakota, and I know she made her home with them for a long time. I found that at no time did she sign her name by a mark. I had an awful fight with him over his account as administrator, and told him that I would have him indicted for it.”
The testimony is -in keeping with that of the sister, Lottie Richards, of Duluth. She testifies: “One day Oscar came to my house, and mother was there, and he asked her to settle up with him for her interest in the estate of John. Mother said, ‘You will have to go and see my attorney/ and he threatened her 'and swore at her and called her names. He threatened her so much, my mother would not let my husband leave the house. He laid off from work until we got my younger brother Julius to stay with her in the daytime until Oscar left town. She was afraid of him.”
A short time before the decease of the mother, Lottie, with her husband, went to visit the mother, and insisted that she should have a doctor. Oscar refused, and ordered them out of the house, and while they were in the house he gave them no chance to speak with the mother, and of course he said not a word to them about the transfer of the notes and mortgage.
The testimony fairly shows that Oscar has not the virtue of truth and honesty, so that what he says concerning a contract with his deceased mother has no probative force. --------
*505According to his story, his mother wanted to make a will in his favor. Then he told her it would do no good.
Q. What did you say?
A. I said, “Sign them over if it was to be any good.” He said: I directed her that the assignment would be better than a will.
And so, when she was too weak to sign her name, too weak in body and in mind, he got her to touch her hand to the penholder while making a mark. But while she lived she retained possession of her notes and mortgage, and she never thought of turning them over to her cruel and dishonest son, who doubtless brought her to his house for the purpose of robbing her, and not to show her any kindness, not to secure for her medical treatment. It will bode ill for the cause of justice when such a transaction meets the sanction of any court.
It is true that the testimony of Erik Johnson, who filled out the assignment blank, is that she appeared quite rational and was able to sit up and to direct him to fill out the blank, but he was near to Oscar’s house. He was a trader, and in giving his testimony he felt disposed to argue the case, and he volunteered to come from Wisconsin to this state to give his testimony. The chances are he did not do it for nothing. The testimony of the several witnesses residing at.or near Palermo show that when the sick woman left for Wisconsin she w.as not competent to do business, and of course her mental and physical condition was not improved by the duration of her sickness and her approach to death. When she made her mark on the paper she was absolutely at the mercy of her cruel and dishonest son, who refused to permit her other children to converse with her. Eor him to insist on her making the transfer was to put her between the Devil and the deep sea. She was in no position to say no. It may be true that the helpless mother did freely and knowingly consent to do an unkind and unmotherly act by making the assignment and the marking, but the chances are it is not true.
It is impossible to determine the facts with any real certainty. We see not the wireless waves and the operation of electricity or of the mind, and yet we know there are times and conditions when a strong mind dominates and enforces a weak mind. We know that when the body is captive the mind is not free. In any view of the case to decide for the defendant would be to give sanction to a mean unconscionable act, while *506to decide for the plaintiff is merely to permit the property of the deceased to go to her heirs as provided by the statute. The trial judge did not hear th» witnesses. The testimony was all taken by deposition or before a referee.
It may be worthy of note, the deceased never delivered the notes or the mortgage to defendant. She kept them in her trunk until she died.
Oscar testifies: She got to his place November 15, 1912, made the assignment December 12, died February 2.
Q. The mortgage and notes were left in her trunk until she died ?
A. Yes, I had seen them at Palermo.
Q. She never gave them to you ?
A. No, she didn’t.
Q. She kept them all the time ?
A. Yes, she kept them.
Q. Until she died ?
A. Yes.
It also appears that when he learned that she had proved up on a homestead of her son John near Palermo, he thought she might be worth looking up and went there to see her. He went to her shack near Palermo, remained with her an hour about noon, went back to Palermo and loafed around without going to bed until the next day about noon, when he took the train for home. And that was the first time he had seen his mother in seventeen years, except for an hour at Duluth when he cursed her and swore at her and threatened her.
Ordered that judgment be entered in favor of the plaintiff as demanded in the complaint.
Reversed and remanded.